Citation Nr: 0515403	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  02-16 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.  A hearing was held 
before the undersigned Veterans Law Judge in June 2003.

The Board remanded this appeal in April 2004 for additional 
development.  The requested development is now complete and 
this matter is again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Service medical records show the veteran's spine was 
clinically evaluated as normal upon his discharge from active 
duty.

3.  Competent, probative medical evidence does not reveal a 
current, chronic diagnosis of a lumbar spine disability that 
is related to the veteran's military service or any incident 
therein.


CONCLUSION OF LAW

Degenerative disc disease and degenerative joint disease of 
the lumbar spine was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The record contains competent medical evidence that shows the 
veteran is currently diagnosed with degenerative disc disease 
and degenerative joint disease of the lumbar spine and is in 
receipt of treatment for chronic low back pain.  See VA 
treatment records.  The question to be answered is whether a 
currently diagnosed disability of the lumbar spine is 
medically attributable to an in-service injury or disease 
such that service connection is appropriate.

Here, the June 2003 hearing transcript shows the veteran 
testified that while on active duty he was stationed aboard a 
ship and he fell down some steps during rough seas.  He 
further testified that he went to sickbay and sought 
treatment for low back pain.  His service medical records do 
not reveal complaints of or treatment for anything related to 
the veteran's low back.  At his hearing, the veteran 
submitted a lay statement in which another person purported 
to have visited the veteran at the sickbay after his fall.  
However, the person (sharing the same last name as the 
veteran and presumably a family member) did not indicate how 
he had come to be aboard the ship to check up on the veteran.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility 
may be impeached by showing an interest or bias).  

The hearing testimony of the veteran and the lay statement 
received in June 2003 are inconsistent with the medical 
history given by the veteran upon first seeking medical 
treatment from VA for low back pain.  The October 2000 VA 
outpatient care note reflects that, in conjunction with his 
first treatment, the veteran indicated that he had not had 
any injury to his back.  He instead referred to repetitive 
motion from bending and lifting.  The lack of service medical 
records showing treatment for in-service back pain, 
contrasted with his spine being clinically evaluated as 
normal upon his discharge from active duty, and combined with 
the veteran's inconsistent statements when seeking medical 
treatment and during this appeal was the basis for the VA 
examiner's medical rationale for not attributing a lumbar 
spine disability to an in-service injury.  See November 2004 
VA examination report.  While the evidence shows current 
treatment for a disability of the lumbar spine, no competent 
medical evidence links a lumbar spine disability to the 
veteran's period of active such that service connection would 
be appropriate.

Certain conditions, to include degenerative joint disease, 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Here, an October 2000 VA radiology 
report refers to mild degenerative changes at multiple levels 
with disc space narrowing of the veteran's lumbar spine while 
a December 2000 VA radiology report explicitly refers to 
degenerative joint disease of the lumbar spine.  As the 
earliest evidence of degenerative joint disease to any degree 
is from the year 2000, many decades after the veteran's 1966 
discharge from active duty, service connection is not 
warranted on a presumptive basis.  

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, the veteran is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe symptoms, he is not competent to render 
a medical opinion that indicates that he has a current, 
chronic disability of the lumbar spine as the result of an 
in-service injury.

As competent medical evidence does not medically link a 
current disability of the lumbar spine to the veteran's 
period of active duty, service connection must be denied.  As 
the weight of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The 
benefit-of-doubt rule does not apply when the preponderance 
of the evidence is against the claim).  

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
April 2001, prior to initial adjudication of his claim.  
Since the letter fully provided notice of elements (1), (2), 
and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the September 2002 statement of the 
case.  With respect to element (4), the Board notes that the 
RO's April 2001 letter contained a specific request that the 
veteran provide the information requested or to submit the 
evidence itself, and thus may considered to have been 
requested to provide to VA any evidence in his possession 
that pertains to the claim.  The veteran was again notified 
of VA's duty to assist with his claim by letter in April 
2004.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in 
November 2004.  See 38 C.F.R. § 3.159(c)(4) (2004).  The 
resulting report has been obtained.  Service medical records 
and VA medical records have been obtained.  A lay statement, 
statements in support of claim, and a transcript of the June 
2003 hearing have been associated with the claims file.  As a 
result of the veteran's assertions to in-service treatment 
for an injury not reflected in the obtained service medical 
records, additional records were requested from the archival 
agency.  The custodian of such records responded in October 
2004 and indicated that additional records related to the 
veteran were not available.  Moreover, while the veteran 
referred to private medical treatment during testimony and in 
statements in support of claim, in June 2004 correspondence 
he indicated that no resulting records were available.  As 
the veteran has not identified, or properly authorized the 
request of, any additional evidence, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


